                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    NORTHWEST ADMINISTRATORS, INC.,                     CASE NO. C18-1421-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    FOUR QUEENS, LLC, a Nevada limited
      liability company,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated notice of voluntary
18
     dismissal of the case (Dkt. No. 10). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this
19
     stipulated notice is self-executing, and this action is DISMISSED with prejudice and without an
20
     award of costs or attorney fees to either party. The Clerk is directed to CLOSE this case.
21
            DATED this 24th day of January 2019.
22
                                                            William M. McCool
23
                                                            Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26


     MINUTE ORDER
     C18-1421-JCC
     PAGE - 1
